 TURNBULL CONE BAKING CO.Turnbull Cone Baking Company of Louisiana andBakery and Confectionery Workers' InternationalUnion of America, AFL-CIO-CLC, Local No. 35.Case 15-CA-6303April 28, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYUpon a charge filed on November 19, 1976, byBakery and Confectionery Workers' InternationalUnion of America, AFL-CIO-CLC, Local No. 35,herein called the Union, and duly served on TurnbullCone Baking Company of Louisiana, herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 15, issued a complaint on December 15, 1976,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge and complaint were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 27,1976, following a Board election in Case 15-RC-5770 the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; ' and that,commencing on or about November 2, 1976, theUnion requested, and is continuing to request,Respondent to furnish it with certain informationand to recognize the Union and to meet and bargaincollectively with the Union as the exclusive collec-tive-bargaining representative of the employees inthe unit found appropriate in Case 15-RC-5770, andat all times thereafter, Respondent has refused, andcontinues to date to refuse, to furnish said informa-tion and to bargain collectively with the Union as theexclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnDecember 28, 1976, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint.On January 19, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on February 10,1977, the Board issued an order transferring theproceeding to the Board and a Notice To ShowI Official notice is taken of the record in the representation proceeding,Case 15-RC 5770, as the term "record" is defined in Sees. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8. as amended. SeeLTV Electro.rvstems. Inc., 166 NL.RB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,229 NLRB No. 7Cause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentThe only issue raised by Respondent's answer tothe complaint is the validity of the election andsubsequent certification in Case 15-RC-5770, theunderlying representation proceeding. In view of thatfact, the General Counsel asserts that Respondent isattempting to test the validity of the RegionalDirector's certification through relitigation of issuesdetermined, or which could have been determined, inthe representation case, and that there are no factualissues which would necessitate an evidentiary hear-ing. We agree with the General Counsel.Review of the record herein, including that in Case15-RC-5770, discloses that on November 21, 1975,Respondent filed objections to conduct affectingresults of the election in that case. On February 18,1976, the Regional Director issued a Report onObjections in which he recommended that Respon-dent's objections be overruled in their entirety, andon March 9, 1976, Respondent filed with the Boardits exceptions to the Regional Director's report. OnMay 26, 1976, the Board issued a Decision and Orderremanding the case to the Regional Director anddirecting a hearing on Respondent's Exception 7.The Board adopted the remainder of the RegionalDirector's findings and recommendations. After ahearing was held before a duly designated HearingOfficer, the Hearing Officer issued his report with arecommendation that the objection be overruled.Respondent filed exceptions to the Hearing Officer'srecommendation. Finally, on October 27, 1976, theBoard issued a Supplemental Decision and Certifica-tion of Representative, adopting the Hearing Offi-cer's rulings, findings, and recommendations. TheBoard further certified the Union as the exclusivecollective-bargaining representative of the employeesin the appropriate unit. It thus does appear thatRespondent is endeavoring here to relitigate mattersconsidered and determined in the representationproceeding.1968); Golden Age Beverage Co. 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Inrertype Co. v. Penello. 269 F.Supp. 573 (D.C.Va., 1967);FolletI Corp., 164 NLRB 378 (1967). enfd. 397 F.2d 91 (C.A. 7. 1968): Sec.9(d) of the NLRA. as amended.313 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issue whichis properly litigable in this unfair labor practiceproceeding. We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Tennessee corporation, licensed todo, and doing, business in the State of Louisiana, isengaged in the manufacture of baking goods andrelated items at its 523 First Street, New Orleans,Louisiana, location. During the past 12 months, arepresentative period, Respondent purchased goodsand materials valued in excess of $50,000 which wereshipped directly to it from points outside the State ofLouisiana. During the same 12-month period, Re-spondent sold and shipped goods and materialsvalued in excess of $50,000 directly to customerslocated outside the State of Louisiana.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.1!. THE LABOR ORGANIZATION INVOLVEDBakery and Confectionery Workers, InternationalUnion of America, AFL-CIO-CLC, Local No. 35, isa labor organization within the meaning of Section2(5) of the Act.2 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67() and 102.69(c).III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All production and maintenance employeesemployed by Respondent at its 523 First Street,New Orleans, Louisiana, location; excluding alloffice clerical employees, guards, watchmen andsupervisors (including foremen) as defined in theAct.2. The certificationOn November 14, 1975, a majority of the employ-ees of Respondent in said unit, in a secret ballotelection conducted under the supervision of theRegional Director for Region 15, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent. The Unionwas certified as the collective-bargaining representa-tive of the employees in said unit on October 27,1976, and the Union continues to be such exclusiverepresentative within the meaning of Section 9(a) ofthe Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about November 2, 1976, andat all times thereafter, the Union has requestedRespondent to furnish it with certain informationand to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about November 12, 1976, and continuing at alltimes thereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceNovember 12, 1976, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(I) of the Act.314 TURNBULL CONE BAKING CO.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Turnbull Cone Baking Company of Louisianais an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Bakery and Confectionery Workers' Interna-tional Union of America, AFL-CIO-CLC, LocalNo. 35, is a labor organization within the meaning ofSection 2(5) of the Act.3. All production and maintenance employeesemployed by Respondent at its 523 First Street, NewOrleans, Louisiana, location; excluding all officeclerical employees, guards, watchmen and supervi-sors (including foremen) as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since October 27, 1976, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about November 12, 1976,and at all times thereafter, to bargain collectivelywith the above-named labor organization as theexclusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Turnbull Cone Baking Company of Louisiana, NewOrleans, Louisiana, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Bakery and Confec-tionery Workers' International Union of America,AFL-CIO-CLC, Local No. 35, as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All production and maintenance employeesemployed by the Employer at its 523 First Street,New Orleans, Louisiana, location; excluding alloffice clerical employees, guards, watchmen andsupervisors (including foremen) as defined in theAct.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-315 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstanding is reached, embody such understanding in asigned agreement.(b) Post at its 523 First Street, New Orleans,Louisiana, facility copies of the attached noticemarked "Appendix."3Copies of said notice, onforms provided by the Regional Director for Region15, after being duly signed by Respondent's represen-tative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Bakeryand Confectionery Workers' International Unionof America, AFL-CIO-CLC, Local No. 35, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employeesemployed by Respondent at its 523 FirstStreet, New Orleans, Louisiana location;excluding all office clerical employees,guards, watchmen and supervisors (includ-ing foremen) as defined in the Act.TURNBULL CONE BAKINGCOMPANY OF LOUISIANA316